Citation Nr: 0908625	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-24 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a herniated disc at L5-
S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1996 to 
November 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for a 
herniated disc at L5-S1.  

The appellant testified before the undersigned at an April 
2008 hearing at the RO.  A transcript has been associated 
with the file.  

Evidence has been received subsequent to the final 
adjudication of the case by the RO.  The appellant has waived 
RO consideration of the evidence.  The Board will proceed.  
38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand this claim for a medical examination 
and opinion.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The appellant contends that he injured his back during basic 
training in service, resulting in intermittent pain radiating 
down his legs.  Service treatment records do not show that he 
had treatment.  He contends, and statements from his drill 
instructors agree, that the appellant would have been failed 
out of training had he complained.  He has submitted 
satisfactory and credible lay evidence regarding in-service 
symptomatology.

The earliest examination showing a disc disorder is a January 
2002 x-ray showing narrowing of the L5-S1 disc space, 
straightening of the lumbar lordosis, and an L-5 transitional 
vertebra.  While the appellant had a January 2002 complaint 
of intermittent back pain with radiation, he filed the 
instant claim after a work injury in April 2005.  An April 
2005 MRI showed a large herniation at L5-S1.  The appellant's 
February 2006 MRI indicates a current diagnosis of a 
herniated disc at the L5-S1 level, with some desiccation and 
flattening of the remaining lumbar discs.  The appellant 
currently claims the herniated disc at L5-S1 as a result of 
his in-service complaints of back pain during basic training.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for VA 
examination to determine:

*	If any current back disorder is as 
likely as not related to military 
service and the appellant's 
complaints of in-service back pain.  

The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

